DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Procedural Summary
2.    This is responsive to the claims filed 1/8/21.
3.    Claims 1 – 22 are pending.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1 – 5 and 10 - 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over NORDEN (US 20150258444) and in view of MERARI (US 20140171166) and further in view of Knutsson (US 20140080556).
6.	Regarding claims 1, 21 and 22, NORDEN discloses a computer device having (abstract): 
a user interface configured to present to a user a selected one of a plurality of game levels (i.e. game levels described in paragraph 116), each game level comprising a plurality of tiles (i.e. tiles described in paragraph 22) in a tile layout 
wherein each of the plurality of game levels is associated with a set of rules (i.e. the predefined rule or rules stored in memory 220 described in paragraph 81) which control the display of game outcomes on the user interface) (paragraphs 81 and 116); 
and a processor (i.e. the processor described in paragraph 7) (paragraph 7); 
detect selection of one of the selectable objects (abstract; detect a selection of at least one game object with respect to said displayed game board in response to player input)
present the game level to the user for interaction (paragraphs 28 and 116).  
NORDEN fails to explicitly disclose the following limitations:
access a set of rule modifications associated with the selected object for modifying the set of rules associated with that game level, without modifying the layout of tiles or game attributes of the tiles;
generate a modified game level using the accessed set of rule modifications; 
present the modified game level to the user for interaction according to the modified set of rules.  
MERARI teaches:
access a set of rule modifications associated with the selected object for modifying the set of rules associated with that game level (i.e. the game level described in paragraph 64), without modifying the layout of tiles or game attributes of the tiles (paragraphs 64 and 66 and FIG. 7; According to some embodiments of the present invention, forming a sequence with a graphical object that is visually tagged as providing a rule changing effect, for example an effect on the general rules of scoring and/or sequence generation. In another example, forming a sequence with a graphical object that is visually tagged with a bubble therearound, for example as shown at FIG. 7; all the graphical objects in the row and/or column of the graphical object with the bubble therearound are replaced with others and grant scores to the user);
generate a modified game level (i.e. a designated game level described in paragraph 66 with the rule modification described in paragraph 64) using the accessed set of rule modifications (paragraphs 64 and 66 and FIG. 7); 
present the modified game level to the user for interaction according to the modified set of rules (paragraphs 64 and 66 and FIG. 7).  
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the present invention to have modified NORDEN in view of MERARI to include the aforementioned method in order to achieve the predictable result of enhanced player interest and extending player’s interaction time with a puzzle type game.
The combination of NORDEN and MERARI fail to explicitly disclose the following limitations:
a processor configured to present a pre-level screen to a user on the user interface prior to presenting the selected game level, the pre-level screen comprising a plurality of selectable objects;
 detect selection of one of the plurality of selectable objects of the pre-level screen;
Knutsson teaches:
a processor configured to present a pre-level screen to a user on the user interface prior to presenting the selected game level, the pre-level screen comprising a plurality of selectable objects (i.e. the boosters described in paragraph 346) (paragraph 346; When choosing to play a level, either after having previously failed it or after having selected it from the map mode, the player is shown a pre-level screen. Through this screen the player can choose to purchase boosters);
detect selection of one of the plurality of selectable objects (i.e. the boosters described in paragraph 346) of the pre-level screen (paragraph 346);
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the present invention to have modified the combination of NORDEN and MERARI in view of Knutsson to include the aforementioned method in order to achieve the predictable result of enhancing player gaming experience.
7. 	Regarding claim 2, MERARI also teaches the user actuatable game elements have different characteristics, and, when a match game condition is detected, matching 
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the present invention to have modified NORDEN in view of MERARI to include the aforementioned method in order to achieve the predictable result of enhanced player interest and extending player’s interaction time with a puzzle type game.
8.	Regarding claim 3, NORDEN discloses the set of rules defines a number of game moves within which a game objective for the level is to be attained to be displayed as a game outcome (paragraph 58; In some embodiments, the game may be implemented so that a level or a game session is completed when all or designated game objects 110c on the game board 100 have been cleared or eliminated. In FIG. 1, the designated object target 130 indicates that twenty game objects 110c matching the indicated designated object target 130, must be cleared within either the certain number of moves 140b).  
9.	Regarding claim 4, MERARI also teaches the set of rule modifications defines a period of time, corresponding to the number of game moves, within which the objective is to be attained to be displayed as the game outcome (paragraph 64; For example, when forming a sequence with a graphical object that is visually tagged with a time value, scores are doubled when granted, for example during a period that is displayed on a counter).  

	Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the present invention to have modified NORDEN in view of MERARI to include the aforementioned method in order to achieve the predictable result of enhanced player interest and extending player’s interaction time with a puzzle type game.
11.	Regarding claim 10, MERARI also teaches the set of rule modifications causes a reserve user actuatable game element (i.e. the added graphical objects described in paragraph 64) to be displayed to a user, said reserve game element being located outside the layout of tiles, wherein the user can select one of the user actuatable game elements on the layout and swap said selected user actuatable game element with the reserve game element to provide as a game outcome an altered game board (paragraphs 52 and 64).  
	Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the present invention to have modified NORDEN in view of MERARI to include the aforementioned method in order to achieve the predictable result of enhanced player interest and extending player’s interaction time with a puzzle type game.
12.	Regarding claim 11, MERARI also teaches the game level presented to the user according to the set of modified rules presents a user selectable shuffle option which rearranges the positions of the at least some user actuatable game elements on the 
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the present invention to have modified NORDEN in view of MERARI to include the aforementioned method in order to achieve the predictable result of enhanced player interest and extending player’s interaction time with a puzzle type game.
13.	Regarding claim 12, MERARI also teaches configured to enable the shuffle option for selection only every n game moves, wherein the set of rules defines a number of game moves within which an objective is to be attained (paragraphs 52 and 64).
  Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the present invention to have modified NORDEN in view of MERARI to include the aforementioned method in order to achieve the predictable result of enhanced player interest and extending player’s interaction time with a puzzle type game.
14.	Regarding claim 13, NORDEN discloses the layout is an m by n array of rows and columns (i.e. grid of 3.times.3 or 4.times.4 described in paragraph 18) and the set of rules controls the operation of a special user actuatable game element, such that when the special game element is part of a match game condition, a game outcome is such that a row or column of game elements is removed from the board (paragraphs 18 and 26).  
15.	Regarding claim 14, MERARI also teaches the set of rule modifications controls operation of the special user actuatable game element, such that, when the special user 
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the present invention to have modified NORDEN in view of MERARI to include the aforementioned method in order to achieve the predictable result of enhanced player interest and extending player’s interaction time with a puzzle type game.
16.	Regarding claim 15, NORDEN discloses the layout is an m by n array, and game elements are switchable in their row or column, a match game condition being detected when adjacent game elements arranged in rows or columns are of the same type (paragraphs 18 and 53).
17.	  Regarding claim 16, MERARI also teaches the set of rule modifications enables diagonal switching of game elements of the game board (paragraphs 52 and 64).  
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the present invention to have modified NORDEN in view of MERARI to include the aforementioned method in order to achieve the predictable result of enhanced player interest and extending player’s interaction time with a puzzle type game.
18.	Regarding claims 17 and 18, NORDEN discloses the layout is an n by m array and wherein m = n (i.e. i.e. grid/layout of 3.times.3 or 4.times.4 described in paragraph 18) (paragraph 18).

20.	Regarding claims 20, NORDEN discloses wherein the set of rules define at least one of. a switcher mechanic; clicker mechanic; and a linker mechanic (paragraph 88).  
21.	Claims 6 – 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over NORDEN (US 20150258444) and in view of MERARI (US 20140171166) and in view of Knutsson (US 20140080556) and further in view of Kelly (US 20070167210).
22.	Regarding claim 6, the combination of NORDEN, MERARI and Knutsson teach the invention substantially as disclosed, but fails to explicitly disclose the following limitation:
the set of rules presents to the user a power bar which displays as a game outcome a charge level based on consecutive matches.  
Kelly teaches:
the set of rules presents to the user a power bar which displays as a game outcome a charge level based gaming information (i.e. based on consecutive matches described by NORDEN) (paragraphs 147 and 248).  
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the present invention to have modified the combination of NORDEN, MERARI and Knutsson in view of Kelly teaches to include the aforementioned method in order to achieve the predictable result of enhanced gaming presentation, hence, improved player interest.

	  Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the present invention to have modified the combination of NORDEN and MERARI in view of Kelly teaches to include the aforementioned method in order to achieve the predictable result of enhanced gaming presentation, hence, improved player interest.
24.	Regarding claim 8, Kelly also teaches when the power bar is full it is rendered as selectable by a user, and when selected, any game elements of a common type are removed from the game board (paragraphs 147 and 248).
 	Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the present invention to have modified the combination of NORDEN and MERARI in view of Kelly teaches to include the aforementioned method in order to achieve the predictable result of enhanced gaming presentation, hence, improved player interest.
25.	  Regarding claim 9, Kelly also teaches the power bar is emptied after reaching a charge level after one or more matches of the same type prior to reaching said predefined number if a next match is of a different type of game elements (paragraphs 147 and 248).  
	Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the present invention to have modified the combination of .

Response to Arguments
26.	Regarding claims 1 – 22, the applicant argues the combination of NORDEN in view of MERARI fail to teach all the newly amended limitations of the claims (Remarks, pages 8 – 12).
	The examiner agrees. However, the new rejection of NORDEN, MERARI and Knutsson teach all the newly amended limitations for claims 1 – 22 (see rejection above for details).

Conclusion
27.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI LEE whose telephone number is (571)270-3760.  The examiner can normally be reached on M-F 12 pm - 10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KANG HU/Supervisory Patent Examiner, Art Unit 3715